SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said District Court be and it hereby is AFFIRMED.
Agia Dockery appeals from the judgment of the United States District Court for the Eastern District of New York (Gershon, J.) entered on March 31, 2000, dismissing her complaint in its entirety for lack of subject matter jurisdiction. The district court held that, under the Rooker-Feldman doctrine, it did not possess jurisdiction to hear appellant’s claims. See Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983).
We affirm for substantially the same reasons stated by the district court. See Dockery v. Cullen & Dykman, 90 F.Supp.2d 233 (E.D.N.Y.2000).